ATTORNEY GRIEVANCE COMMISSION                                                                *      IN THE
OF MARYLAND
                                                                                             *      COURT OF APPEALS

                                                                                             *      OF MARYLAND
v.
                                                                                             *      Misc. Docket AG No. 64

PAMELA ANNE MCLEAN                                                                           *      September Term, 2021


                                                                                   ORDER


                   Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and the Respondent, Pamela Anne McLean, to suspend the Respondent from the

practice of law in Maryland for 60 days, stayed in favor of one year of probation with terms,

for violation of Rules 1.6 and 1.7 of the District of Columbia Rules of Professional Conduct,

it is this 25th day of February, 2022


                   ORDERED, by the Court of Appeals of Maryland, that the Respondent, Pamela Anne

McLean, be suspended for 60 days from the practice of law in the State of Maryland; and it is

further


                   ORDERED, that, the suspension be, and hereby is, STAYED in favor of one year of

probation with the terms contained in the Probation Agreement.




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
                                                                                           /s/ Joseph M. Getty
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                                Chief Judge
                     2022-02-25 12:02-05:00




Suzanne C. Johnson, Clerk